IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

NEAL WALKER,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2729

SHERIFF MARK HUNTER,
COLUMBIA COUNTY
SHERIFF'S OFFICE, IN RE:
FORFEITURE OF $3293.00 U.S.
CURRENCY,

      Appellee.

_____________________________/

Opinion filed July 8, 2015.

An appeal from an order of the Circuit Court for Columbia County.
Mark E. Feagle, Judge.

John J. Joyce of Robinson, Kennon & Kendron, P.A., Lake City, for Appellant.

Joel F. Foreman of Foreman, McInnis & Associates, PA, Lake City, for Appellee.



PER CURIAM.

      Appellee’s motion to dismiss is hereby granted and the appeal is

DISMISSED. See Miami-Dade County v. Perez, 988 So. 2d 40, 42 (Fla. 3d DCA

2008).

THOMAS, MARSTILLER, and KELSEY, JJ., CONCUR.